
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12


ASSUMPTION AND CONSENT AGREEMENT
(Scioto Downs, Inc.)


        THIS ASSUMPTION AND CONSENT AGREEMENT ("Assumption Agreement") is made
and entered into as of the    day of                        , 2003, by and among
SCIOTO DOWNS, INC., an Ohio corporation ("SDI") and WELLS FARGO BANK, National
Association, as agent for the Lenders, Swingline Lender and L/C Issuer, which
are from time to time parties to the Credit Agreement, as hereinafter described
(in such capacity the "Agent Bank" and together with the Lenders, Swingline
Lender and L/C Issuer, collectively the "Banks").

R E C I T A L S:

        A. Reference is made to that certain Third Amended and Restated Credit
Agreement, dated as of March 28, 2003, as amended by First Amendment to Third
Amended and Restated Credit Agreement dated as of June 18, 2003 (as may be
further amended, supplemented or otherwise modified from time to time,
collectively, the "Credit Agreement"), by and among MTR Gaming Group, Inc., a
Delaware corporation, Mountaineer Park, Inc., a West Virginia corporation,
Speakeasy Gaming of Las Vegas, Inc., a Nevada corporation, Speakeasy Gaming of
Reno, Inc., a Nevada corporation, Presque Isle Downs, Inc., a Pennsylvania
corporation, and Racing Acquisition, Inc., an Ohio corporation (collectively the
"Borrowers"), the Lenders therein named (herein together with their respective
successors and assigns collectively the "Lenders"), Wells Fargo Bank, National
Association, as the swingline lender (herein in such capacity, together with its
successors and assigns, the "Swingline Lender"), Wells Fargo Bank, National
Association, as the issuer of letters of credit thereunder (herein in such
capacity, together with their successors and assigns, the "L/C Issuer") and
Wells Fargo Bank, National Association, as administrative and collateral agent
for the Lenders.

        B. In this Assumption Agreement, all capitalized words and terms not
otherwise defined herein shall have the respective meanings to be construed
herein as provided in Section 1.01 of the Credit Agreement and any reference to
a provision of the Credit Agreement shall be deemed to incorporate such
provision as a part hereof in the same manner and with the same effect as if the
same were fully set forth herein.

        C. Pursuant to the Scioto Merger Agreement by and between MTRI, as
parent, RAI, as the merger subsidiary and SDI, as the company, the Board of
Directors of each of MTRI, RAI and SDI agreed to merge RAI with and into SDI,
with SDI to remain as the surviving entity (the "Scioto Merger").

        D. The Scioto Merger has been consummated concurrently herewith pursuant
to the Articles of Merger dated July 31, 2003 (the "Scioto Articles of Merger"),
executed by RAI and SDI.

        E. Under the terms of the Scioto Merger, SDI has acquired all assets and
assumed all liabilities of RAI.

        F. SDI and Agent Bank desire to execute this Assumption Agreement for
the purpose of evidencing SDI's assumption of all of RAI's obligations under the
Bank Facilities, Credit Agreement, Revolving Credit Note, Swingline Note and
related Loan Documents.

        NOW, THEREFORE, in consideration of the foregoing and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    Assumption.    SDI shall and does hereby assume and agree to be
bound by each and every term, duty, obligation, promise, covenant, warranty, and
representation of RAI made in the Credit Agreement and in connection with the
Credit Agreement, Notes and each of the Loan Documents and each and every other
document executed by RAI in connection therewith.

--------------------------------------------------------------------------------


        2.    Representations and Warranties.    To induce Banks to allow SDI to
assume the Credit Agreement, Notes and each of the Loan Documents as provided
herein, SDI hereby makes the following representations and warranties which
shall be deemed to be continuing representations and warranties until the
occurrence of Credit Facility Termination.

        a.     It (i) is a duly organized and validly existing corporation in
good standing under the laws of the State of Ohio, (ii) has the corporate power
and authority to own its property and assets and to transact the business in
which it is engaged and (iii) is duly qualified and is authorized to do business
and is in good standing in all jurisdictions where the failure to be so
qualified would have a material adverse effect on the operations, property,
assets, liabilities, condition (financial or otherwise) or prospects of SDI
taken as a whole.

        b.     It has the corporate power to execute, deliver and perform the
terms and provisions of this Assumption Agreement and has taken all necessary
corporate action to authorize the execution, delivery and performance by it of
this Assumption Agreement. It has duly executed and delivered this Assumption
Agreement, and this Assumption Agreement constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws of general application relating to or affecting the enforcement of
creditors' rights and the exercise of judicial discretion in accordance with
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).

        c.     Neither the execution, delivery or performance by it of this
Assumption Agreement, nor compliance by it with the terms and provisions hereof
and of the Loan Documents, (i) will contravene any provision of any existing
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality applicable to it, (ii) will conflict with
or result in any breach of any of the material terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any lien upon any of its
property or assets pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, to which it is a party or by which it or any of its
property or assets is bound or to which it may be subject or (iii) will violate
any provision of its charter or by-laws.

        d.     No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any Governmental
Authority, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Assumption Agreement or (ii) the
legality, validity, binding effect or enforceability of this Assumption
Agreement, the failure of which could reasonably be expected to have a material
adverse effect on the operations, property, assets, liabilities, condition
(financial or otherwise) or prospects of SDI taken as a whole.

        e.     The Scioto Merger Effective Date has occurred and SDI is a
"Borrower" and member of the "Borrower Consolidation" as defined and described
in the Credit Agreement and Loan Documents.

        3.    Successors and Assigns.    This Assumption Agreement shall be
binding upon SDI and its successors and assigns and shall inure to the benefit
of the Banks and their respective successors and assigns.

        4.    Choice of Law and Venue; Service of Process.    THE VALIDITY OF
THIS ASSUMPTION AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT,
AND THE RIGHTS OF SDI AND EACH OF THE BANKS SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

2

--------------------------------------------------------------------------------


ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST SDI WITH RESPECT TO THIS ASSUMPTION
AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE OF NEVADA, AND BY EXECUTION AND DELIVERY OF THIS ASSUMPTION
AGREEMENT, SDI ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS ASSUMPTION AGREEMENT
FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE.

        5.     This Assumption Agreement may be executed by the parties hereto
in any number of separate counterparts with the same effect as if the signatures
hereto and hereby were upon the same instrument. All such counterparts together
shall constitute but one and the same document.

        IN WITNESS WHEREOF, the undersigned have executed the foregoing
instrument as of the day and year first above written.

    AGENT BANK:
 
 
WELLS FARGO BANK,
National Association, as Agent
Bank for each of the Lenders,
Swingline Lender and L/C Issuer
 
 
By
 
/s/ Virginia S. Christenson

--------------------------------------------------------------------------------

Virginia Christenson,
Vice President
 
 
SDI:
 
 
SCIOTO DOWNS, INC.,
an Ohio corporation and
successor by merger of Racing
Acquisition, Inc., an Ohio
corporation
 
 
By
 
/s/ Edson R. Arneault

--------------------------------------------------------------------------------

Edson R. Arneault,
Vice President

3

--------------------------------------------------------------------------------



QuickLinks


ASSUMPTION AND CONSENT AGREEMENT (Scioto Downs, Inc.)
